Citation Nr: 0611767	
Decision Date: 04/25/06    Archive Date: 05/02/06	

DOCKET NO.  04-04 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder with major depressive 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana in which the RO granted service 
connection for post-traumatic stress disorder with major 
depressive disorder (PTSD) and assigned a disability 
evaluation of 30 percent effective October 29, 2002.  The 
appellant, who had active service from January 1968 to 
December 1969, disagreed with the assigned evaluation and 
appealed to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.

 
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The appellant's post-traumatic stress disorder is 
manifested by mood disturbances such as depression, anxiety, 
nightmares, sleep disturbances, intrusive thoughts, 
flashbacks, irritability, emotional detachment, emotional 
numbing, difficulty concentrating, suicidal thoughts and 
auditory hallucinations due to hypervigilance. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent 
for post-traumatic stress disorder have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 4.1 - 4.14, 4.125 - 4.130, 
Diagnostic Code 9411 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the VA is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

The VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  In the present appeal, the appellant 
was provided with notice of the type of information and 
evidence needed to substantiate his service connection claim 
for PTSD in a November 2002 letter from the RO.  However, the 
November 2002 letter did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the appellant's claim for PTSD be 
granted.  In a February 2003 rating decision, the RO granted 
service connection for PTSD; and the issue on appeal concerns 
the appellant's claim of entitlement to an increased rating 
for his (now) service-connected PTSD.  

Even though the November 2002 letter did not include adequate 
notice of what was needed to establish a disability rating 
and an effective date, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In this regard, the Board observes that the 
November 2002 VCAA notice was properly tailored to the 
application for the original request for service-connected 
benefits.  As stated above, the RO awarded service connection 
for PTSD in the February 2003 rating decision and assigned an 
initial 30 percent disability rating effective October 29, 
2002 (the date of claim).  Therefore, the November 2002 
letter served its purposes in that it provided section 
5103(a) notice to the appellant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess v. Nicholson, No. 01-1917, 
slip op. at 19 (U.S. Vet. App. March 3, 2006) (Hartman, No. 
O2-1506).   

In the appellant's April 2003 notice of disagreement (NOD) he 
took issue with the initial 30 percent disability rating and 
is presumed to be seeking the maximum benefit available under 
the law. Id; See also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, VA was required under 38 U.S.C.A. §§ 5103A and 
7105(d) to advise the veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  As 
in the instant case, a claimant may disagree with the 
assigned rating by filing an NOD.  Under 38 U.S.C.A. § 7105, 
"where the claimant...files [a timely NOD] with the decision 
of the [RO], the [RO] will take such development or review 
action as it deems proper under the provisions of regulations 
not inconsistent with this title.  If such action does not 
resolve the disagreement... the [RO] shall prepare a [SOC]."  
38 U.S.C.A. § 7105(d)(1).  

In response to the appellant's NOD, the RO properly issued a 
June 2003 SOC which contained the pertinent criteria for 
establishing a higher initial rating, the new issue.  The SOC 
included: (1) a summary of the evidence in the case pertinent 
to the issue with which disagreement has been expressed; (2) 
a citation to pertinent laws and regulations and a discussion 
of how such laws and regulations affected the agency's 
decision; and (3) the decision on the issue and a summary of 
the reasons for such decision.  The Board specifically notes 
the SOC set forth the relevant diagnostic code (DC) for PTSD 
(38 C.F.R. § 4.130, DC 9411(2005)), and included a 
description of the rating formula for all possible schedular 
ratings from zero to 100 percent.  In a letter accompanying 
the June 2003 SOC, the appellant was notified how to appeal 
the decision on his claim.  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b), and continued to assist the appellant 
under section 5103A, by informing him of what was necessary 
to achieve a higher initial rating for his service-connected 
PTSD.  Dingess, slip op at. 23-24.  

In addition, the Board observes that the appellant received a 
second VCAA notice in June 2002 in regards to a separate 
claim for Individual Unemployability that referenced his 
service-connected PTSD.  In that letter, the appellant was 
informed that he might be entitled to compensation at the 100 
percent disability rate if he was unable to secure gainful 
occupation solely due to his service-connected disability. 
See June 2003 letter from the RO, p. 1.  The RO also informed 
the appellant that additional evidence was needed to support 
his claim and that he could submit evidence showing that his 
service-connected PTSD had increased in severity. Id.  In 
response, the appellant submitted letters from a clinical 
social worker on his behalf (See July 2003 and November 2004 
letters from M.D., LCSW submitted by the appellant in 
December 2003 and November 2004), statements in which he 
referenced new VA medical records that he wanted associated 
with the claims file (See April 2004 and March 2005 
statements), as well as statements in which he reported that 
he did not have any additional evidence to submit and desired 
that the RO certify his case to the Board for review (See 
June 2004 and March 2005 statements).    

Even though the appellant did not receive a specific VCAA 
notice regarding his request for an increased rating prior to 
February 2003, the Board finds no prejudice to the appellant 
in light of the fact that his increased rating claim was 
readjudicated several times after issuance of the June 2003 
SOC. See the February 2004, May 2004, January 2005 and April 
2005 Supplemental Statements of the Case.  Based upon this 
evidence, the Board finds that the appellant has been 
informed of what was necessary to achieve higher ratings for 
the service-connected disability at issue.

As to the lack of VCAA notice regarding an effective date, 
the Board observes that the appellant was informed of the 
initial effective date for service connection in his February 
2003 rating decision, prior to appellate review.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 16 Vet. App. 183 (2002).  This rating decision 
notified the appellant that the effective date assigned to 
his service-connected disability was the date he filed his 
claim with the VA. See February 2003 rating decision, p. 4 
("An evaluation of 30 percent is assigned from October 29, 
2002, date of claim).  Although the appellant submitted an 
April 2003 Notice of Disagreement to the February 2003 rating 
decision and has pursued this appeal, the Board notes that he 
argued only that he felt his disability rating should have 
been much higher and did not specifically reference any 
disagreement with the assigned effective date.  In addition, 
since the Board concludes below that the evidence supports 
the appellant's claim of entitlement to an increased rating 
for PTSD, the RO will address any notice defect with respect 
to the effective date element of this claim when effectuating 
the award in accordance with the Dingess decision.  Under 
these circumstances, the Board finds that any inadequacies or 
deficiencies in the VCAA notice result in no prejudice to the 
appellant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, the Board observes that the appellant has not 
contended or argued that any defect or deficiency in the VCAA 
notice that may be present has resulted in any prejudice in 
the adjudication of his appeal.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, supra.  

The VA also has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the appellant's service medical records and VA medical 
records have been associated with the claims file.  
Additionally, the appellant has been afforded a VA 
examination that assessed the severity of his service-
connected disability.  The appellant has not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained and the case is ready for appellate review.

B.  Law & Analysis 

The appellant has currently been assigned a 30 percent 
disability rating for his PTSD under the provisions of 
38 C.F.R. § 4.30, Diagnostic Code 9411 (2005).  He contends 
that his PTSD is more disabling than currently evaluated in 
his appeal for an increased rating.  As will be discussed in 
more detail below, the Board finds that the evidence of 
record is in relative equipoise as to whether the appellant 
is entitled to an increased rating for his PTSD; and as such, 
reasonable doubt requires that the appeal be granted. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, as here, it was possible 
for a veteran to be awarded separate percentage evaluations 
for separate periods based on the facts found during the 
appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

At the outset, the Board notes that the appellant was 
diagnosed with PTSD and major depressive disorder in a 
September 2002 VA examination.  Although the examiner did not 
attempt to differentiate the appellant's symptoms of 
depression or anxiety from his PTSD symptoms, the Board 
observes that an August 2004 VA medical record indicated that 
the appellant's anxiety state and mood disorder were 
secondary to his PTSD.  Based upon this record, the 
appellant's overall psychiatric impairment will be 
considered. See Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (Observing that when it is not possible to separate 
the effects of a service-connected condition and a non-
service-connected condition, the provisions of 38 C.F.R. § 
3.102 mandate that reasonable doubt on any issue was to be 
resolved in the veteran's favor, and that all signs and 
symptoms be attributed to the service-connected condition).

The appellant's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 30 percent evaluation is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The next 
highest rating of 50 percent requires a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  

Diagnostic Code 9411 provides for the assignment of a 70 
percent disability rating upon a showing of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Finally, a 100 percent disability rating is warranted 
upon a showing of total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

The appellant has been diagnosed with GAF scores of 45 and 
50. See September 2002 VA examination report; August 2004 VA 
medical record.  The Board observes that GAF scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social and occupational 
functioning (e.g., no friends, unable to keep job).  
GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect, circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational or 
school functioning (e.g., friends, conflicts with peers or 
co-workers).

C. Analysis 

The issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 30 percent.  The 
appellant asserts that he should be granted an increased 
rating on the basis that he experiences nightmares, mood 
swings, lack of concentration, panic attacks, paranoia and 
the inability to sleep more than approximately three hours a 
night. See BVA hearing transcript, pgs. 3-6, 8, 10-12.  He 
also argues that he is entitled to an increased rating due to 
a September 2002 GAF score of 45 (See April 2003 NOD, 
February 2004 VA Form 9), the fact that his PTSD medication 
has been increased, and because of the overall experiences he 
dealt with while in Vietnam. Id., pgs. 3, 12-13.  In regards 
to work, he essentially stated that he feels on guard 
("looking over [his] shoulder") and nervous; and that he 
does not like customers to ask him questions. Id., pgs. 4-5. 
As for friendships, the appellant testified that while he is 
a member of the Elks and Masons, he does not attend his 
scheduled meetings very often due to his desire sometimes not 
to be around other people. Id., p. 11.  The appellant's wife 
corroborated the appellant's testimony regarding mood swings 
and nightmares; and indicated her opinion that the 
appellant's PTSD had been manifest for years. Id., pgs. 9-10, 
15.  She also reported her belief that the appellant's PTSD 
medication was affecting their intimate lives. Id., pgs. 8-9. 
  
The evidence in this case clearly shows that the appellant's 
disability falls within the 30 percent disability rating.  
These medical records indicate that the appellant experiences 
depressed mood and nervousness, is "on guard" (i.e., 
suspicious), experiences sleep disturbances, has 
concentration difficulties, and experiences memory problems 
that included forgetfulness. See September 2002 VA 
examination report.   The September 2002 examiner also noted 
that the appellant reportedly experienced mild to moderate 
impairment in social and occupational functioning, including 
possible marital distress.  

Thus, the issue before the Board is whether the appellant is 
entitled to a disability rating in excess of 50 percent.  As 
noted above, a 50 percent disability rating requires 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing 
effective work and social relationships.

In this case, there is evidence that supports an increased 
rating evaluation to 50 percent.  In this regard, the Board 
observes that the appellant has been noted to have an anxious 
and restricted affect; and disturbances of motivation and 
mood as evidenced by depression, sleep disturbances, 
nightmares, flashbacks and general distress. See VA medical 
records dated in September 2002, April 2003, and March 2004.   
In addition, the appellant testified during his August 2005 
BVA hearing that he experiences panic and/or anxiety attacks. 
See August 2005 hearing transcript, pages 11 to 12.   While 
the Board observes that the appellant's VA medical record do 
not corroborate his testimony regarding these attacks, they 
do indicate that the appellant continues to experience 
problems with irritability, isolation, anxiety, exaggerated 
response to stress, explosive anger and problems with short 
term memory.  See November 2004 letter from the Veterans 
Resource Center; October 2002, December 2002, April 2003 and 
March 2004 VA records.  The appellant has also been reported 
to have daily thoughts of Vietnam. See April 2003 VA records.  

The Board acknowledges that the appellant does not meet some 
of the rating criteria for a 50 percent rating under 
Diagnostic Code 9411.  Specifically, the record on appeal is 
devoid of medical evidence indicating that the appellant 
experiences difficulty in understanding complex commands.  VA 
records dated in March 2005 specifically noted that the 
appellant did not have problems with insight and judgment; 
and that the appellant's thought process was both logical and 
relevant. See also December 2004 VA records (the appellant's 
thought process was coherent and goal-directed, his memory 
grossly intact and his automatic judgment was good regarding 
situational scenarios).  And while the appellant has 
reportedly experienced emotional detachment and emotional 
numbing, and has also been noted to withdrawal from others 
(See September 2000 examination report; November 2004 letter 
from the Veterans Resource Center), the Board observes that 
the appellant appears to have been able to establish and 
maintain effective work and social relationships as evidenced 
by his marriage of 37 years and his employment with the same 
corporation for over 8 years.  See September 2002 examination 
report; August 2005 hearing transcript, pgs. 5, 9.

However, the assigned rating is consistent with the 
appellant's overall symptomatology, particularly in light of 
the fact that he has been compliant with both his medication 
and therapy, but still remains symptomatic with a GAF score 
of 50.  See March 2005 VA medical record.  As set forth 
above, GAF scores from 41 to 50 reflect serious symptoms or 
serious impairment in social and occupational functioning; 
whereas GAF scores ranging from 51 to 60 reflect moderate 
symptoms or moderate impairment.  As is evident, the 
appellant's most recent GAF score of 50 is indicative of 
serious symptoms.  Considering the appellant's consistent 
suicidal thoughts, his hearing of voices due to 
hypervigilance and his continued depression (See September 
2002 examination report; December 2002 and September 2003 VA 
records), the Board is convinced that the appellant's present 
symptomatology as a whole more nearly approximates the 
criteria set forth for a 50 percent disability rating rather 
than a 30 percent evaluation.  

Next, the Board must address the question of whether the 
appellant is entitled to a disability rating in excess of 50 
percent.  As noted above, a 70 percent disability rating is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In this case, there 
is no evidence in the record that indicates that the 
appellant has suicidal ideation (in comparison to suicidal 
thoughts), obsessional rituals which interfere with his 
routine activities, illogical speech, near-continuous panic 
or depression, spatial disorientation, neglects his personal 
appearance and hygiene, or has difficulty in adapting to 
stressful circumstances.  While the Board acknowledges that 
the appellant has some difficulty in establishing effective 
work and social relationships, a 50 percent rating evaluation 
takes into consideration those difficulties.  Therefore, the 
Board is of the opinion that a disability rating of 50 
percent more nearly approximates the appellant's current 
symptomatology.  Nonetheless, should the appellant's 
disability picture change in the future, he may submit 
additional evidence which may qualify him for the assignment 
of a higher rating. See 38 C.F.R. § 4.1.  

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, there has been no assertion or showing by the 
appellant that his PTSD has resulted in marked interference 
with his employability or necessitated frequent periods of 
hospitalization.  While the appellant reported that he no 
longer works 40 hours per week (See August 2005 hearing 
transcript, p. 5), he did not indicate that his schedule 
change was related to his PTSD.  Even assuming that the 
appellant's PTSD has impaired his ability to work, such 
impairment is already contemplated by the applicable 
schedular criteria. See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board thus finds that the appellant's service-connected PTSD 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  In 
the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation of 50 percent for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


